DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on June 13, 2022 is acknowledged.  Claims 1 and 8 are amended and Claims 17-25 are canceled with Claims 10-11 and 13-16 being withdrawn to a non-elected invention.  Thus, Claims 1-9 and 12 are pending and are further examined on the merits in the U.S. non-provisional application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US9121276 (Heidecker et al.; issued on September 1, 2015) (HEIDECKER). 
	In reference to Claim 1, HEIDECKER discloses
		A compressor (10, title, Abstract, Figs. PRIOR ART Figs. 1-3) comprising: 
			a shell (cylindrical hermetic shell 12, col. 5, lines 38 and 39, PRIOR ART Figs. 1-3) defining a first pressure region (a high pressure space located at the upper portion of the compressor 10 within 12 that includes discharge chamber 74, col. 6, line 23) and a second pressure region (a low pressure space located at the lower portion of the compressor 10 within 12); 
			a first scroll member (non-orbiting scroll member 66, col. 6, line 17) disposed within the shell (12) and including a first end plate (portion of 66 at the end of the lead line of reference numeral 66 in PRIOR ART Fig. 1) and a first scroll wrap (involute portion 68, col. 6, line 18), the first end plate defining an annular recess (space within 66 that fits floating seal assembly 78, PRIOR ART Fig. 1) and a discharge passage (70, col. 6, line 21), the discharge passage (70) in communication with the first pressure region (includes 74); 
			a second scroll member (orbiting scroll member 54, col. 6, lines 19 and 20) including a second end plate (the structure from which 56 extends) and a second scroll wrap (involute portion 56, col. 6, line 31), the second scroll wrap (56) meshingly engaging the first scroll wrap (68) to define a compression chamber therebetween (PRIOR ART Fig. 1); and 
			a seal assembly (floating seal assembly 78, col. 7, line 15) at least partially disposed in the annular recess (space that fits floating seal assembly 78, PRIOR ART Fig. 1) and fluidly separating the first and second pressure regions (PRIOR ART Fig. 1) from each other, wherein:
				the seal assembly (78) including a first plate (annular base plate 90, col. 7, line 39), a second plate (annular upper seal base plate 96, col. 7, line 45), a first sealing member (outside diameter seal 104, col. 7, line 54) and a second sealing member (annular seal 94, col. 7, lines 42 and 43), 
				the first and second plates (90, 96) surrounding the discharge passage (70), 
				the first sealing member (104) sealingly engaged with the first plate (90), and the second plate (96), and a surface of the annular recess (space within 66 that fits floating seal assembly 78, PRIOR ART Fig. 1, at location Z, Examiner’s ANNOTATED PRIOR ART Fig. 1 of HEIDECKER) of the first end plate (portion of 66 at the end of the lead line of reference numeral 66 in PRIOR ART Fig. 1) to restrict fluid flow from the first pressure region to the second pressure region (PRIOR ART Fig. 1), the second sealing member (94) sealingly engaged with the first sealing member (104) and the first plate (90) to further restrict fluid flow from the first pressure region to the second pressure region (PRIOR ART Fig. 1).  	 

    PNG
    media_image1.png
    318
    534
    media_image1.png
    Greyscale


Examiner’s ANNOTATED PRIOR ART Fig. 1 of HEIDECKER 
	In reference to Claim 2, HEIDECKER further discloses that the second sealing member (94, Figs. 2 and 3) is an O-ring (94 has the shape of a letter O/a ring/O-ring).
	In reference to Claim 4, HEIDECKER further discloses that the first pressure region a high pressure space located at the upper portion of the compressor 10 within 12 that includes discharge chamber 74, col. 6, line 23) is a discharge pressure chamber (col. 6, line 23) and the second pressure region is a suction pressure chamber (a low pressure space located at the lower portion of the compressor 10 within 12).

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Re. 35,216 (Anderson et al.; Reissued on April 23, 1996) (ANDERSON). 
	In reference to Claim 1, ANDERSON discloses
		A compressor (title, Abstract, Figs. 4-7) comprising: 
			a shell (cylindrical hermetic shell 10, col. 2, line 63, Fig. 4) defining a first pressure region (reference numeral 75 in Fig. 4 is located in the space that encompasses the high pressure discharge chamber and which represents a first pressure region) and a second pressure region (the space below the transversely extending partition 16 (col. 2, line 67) encompasses a suction chamber and which represents a second pressure region); 
			a first scroll member (non-orbiting scroll member 58, col. 3, line 65) disposed within the shell (10) and including a first end plate (structure at the end of the lead line of reference numeral 58 in Fig. 4) and a first scroll wrap (structure to the right of reference numeral 82 in Fig. 4), the first end plate defining an annular recess (the space defined in 58 where the floating seal is disposed as shown in Fig. 4, col. 5, lines 34-37) and a discharge passage (discharge passageway 72, col. 3, line 66), the discharge passage (72) in communication with the first pressure region (reference numeral 75 in Fig. 4 is the high pressure discharge chamber that represents a first pressure region); 
			a second scroll member (orbiting scroll member 42, col. 3, line 36) including a second end plate (structure at the end of the lead line of reference numeral 42 in Fig. 4) and a second scroll wrap (structure to the left of reference numeral 82 in Fig. 4), the second scroll wrap meshingly engaging the first scroll wrap to define a compression chamber therebetween (Fig. 4); and 
			a seal assembly (the seal assembly includes at least the structures of 226, 228, and 230) at least partially disposed in the annular recess (defined in 58) and fluidly separating the first and second pressure regions from each other (Fig. 4), wherein: 
				the seal assembly including a first plate (M, Examiner’s ANNOTATED Fig. 4 of ANDERSON), a second plate (N, Examiner’s ANNOTATED Fig. 4 of ANDERSON), a first sealing member (first seal member O adjacent N, Examiner’s ANNOTATED Fig. 4 of ANDERSON) and a second sealing member (second seal member P adjacently below first seal member O, Examiner’s ANNOTATED Fig. 4 of ANDERSON), the first and second plates (M, N) surrounding the discharge passage (72),
				the first sealing member (first seal member O) sealingly engaged with the first plate (M), the second plate (N), and a surface of the annular recess (space in 58 that contains the seal assembly) of the first end plate (structure at the end of the lead line of reference numeral 58 in Fig. 4) to restrict fluid flow from the first pressure region to the second pressure region (Fig. 4), and 
				the second sealing member (second seal member P) sealingly engaged with the first sealing member (O) and the first plate (M) to further restrict fluid flow from the first pressure region to the second pressure region (Fig. 4).


    PNG
    media_image2.png
    477
    591
    media_image2.png
    Greyscale


Examiner’s ANNOTATED Fig. 4 of ANDERSON 

	In reference to Claim 2, ANDERSON further discloses that the second sealing member (second seal member P, Examiner’s ANNOTATED Fig. 4 of ANDERSON) is an O-ring (has the shape of a letter O/ring/O-ring, Fig. 7).  
	In reference to Claim 3, ANDERSON also discloses that the second sealing member (second seal member P, Examiner’s ANNOTATED Fig. 4 of ANDERSON) is sealingly engaged with an upper surface of the first sealing member (the engaged surface of O is at an upper axial position relative to second seal member P, Fig. 4) to further restrict fluid flow from the first pressure region to the second pressure region via the upper surface of the first sealing member (O).  
	In reference to Claim 4, ANDERSON further discloses that the first pressure region is a discharge pressure chamber (reference numeral 75 in Fig. 4 is located in the space that encompasses the high pressure discharge chamber and which represents a first pressure region, Fig. 4) and the second pressure region is a suction pressure chamber (the space below the transversely extending partition 16 (col. 2, line 67) encompasses a suction chamber and which represents a second pressure region).  
	In reference to Claim 5, ANDERSON also discloses that the first plate (M) includes an annular groove (surface and grooved space where N is disposed) formed in a surface thereof, and wherein the second sealing member (P) is disposed within the annular groove and is sealingly engaged with a first upper surface of the first sealing member (O) to further restrict fluid flow from the first pressure region to the second pressure region (Fig. 4).  
	In reference to Claim 6, ANDERSON further discloses that the surface of the first plate (M) faces a second upper surface of the second plate (N; the radially disposed  surface of M has an axial facing relationship towards a radially disposed surface of N, Examiner’s ANNOTATED Fig. 4 of ANDERSON).
 	

	In reference to Claim 8, ANDERSON discloses 
		A compressor (title, Abstract, Figs. 4-7) comprising: 
			a shell (cylindrical hermetic shell 10, col. 2, line 63, Fig. 4) defining a first pressure region (reference numeral 75 in Fig. 4 is located in the space that encompasses the high pressure discharge chamber and which represents a first pressure region) and a second pressure region (the space below the transversely extending partition 16 (col. 2, line 67) encompasses a suction chamber and which represents a second pressure region); 
			a first scroll member (non-orbiting scroll member 58, col. 3, line 65) disposed within the shell (10) and including a first end plate (structure at the end of the lead line of reference numeral 58 in Fig. 4) and a first scroll wrap (structure to the right of reference numeral 82 in Fig. 4), the first end plate defining an annular recess (the space defined in 58 where the floating seal is disposed as shown in Fig. 4, col. 5, lines 34-37) and a discharge passage (discharge passageway 72, col. 3, line 66), the discharge passage (72) in communication with the first pressure region (reference numeral 75 in Fig. 4 is the high pressure discharge chamber that represents a first pressure region); 
			a second scroll member (orbiting scroll member 42, col. 3, line 36) including a second end plate (structure at the end of the lead line of reference numeral 42 in Fig. 4) and a second scroll wrap (structure to the left of reference numeral 82 in Fig. 4), the second scroll wrap meshingly engaging the first scroll wrap to define a compression chamber therebetween (Fig. 4); and 
			a seal assembly (the seal assembly includes at least the structures of 226, 228, and 230) fluidly separating the first and second pressure regions from each other (Fig. 4), wherein:
				the seal assembly including a first plate (M, Examiner’s ANNOTATED Fig. 4 of ANDERSON), a second plate (N, Examiner’s ANNOTATED Fig. 4 of ANDERSON), a first sealing member (O, Examiner’s ANNOTATED Fig. 4 of ANDERSON) and a second sealing member (P, Examiner’s ANNOTATED Fig. 4 of ANDERSON), 3MM/IcApplication No. 16/864,987Docket No.: 0315-001031-US 
				the first plate (M) defining an annular groove formed therein, the first sealing member (O) sealingly engaged with the first plate (M),
				the second plate (N) and a surface of the annular recess of the first end plate (structure at the end of the lead line of reference numeral 58 in Fig. 4) to restrict fluid flow from the first pressure region to the second pressure region (Fig. 4), 
				the second sealing member (P) at least partially disposed within the annular groove and sealingly engaged with a surface of the annular groove to further restrict fluid flow from the first pressure region to the second pressure region (Fig. 4), and 
				the second sealinq member (P) extends from the first sealinq member (O) in an axial direction (sealing member P is directly below sealing member O in an axial direction).
	In reference to Claim 9, ANDERSON further discloses that the first pressure region is a discharge pressure chamber (reference numeral 75 in Fig. 4 is located in the space that encompasses the high pressure discharge chamber and which represents a first pressure region, Fig. 4) and the second pressure region is a suction pressure chamber (the space below the transversely extending partition 16 (col. 2, line 67) encompasses a suction chamber and which represents a second pressure region).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HEIDECKER in view of ANDERSON.
	In reference to Claim 7, HEIDECKER teaches a scroll compressor having a seal assembly, a first pressure region, a second pressure region, a first sealing member, and a second sealing member as previously described above.  HEIDECKER does not teach a vent hole.  ANDERSON teaches a scroll compressor (title, Abstract, Figs. 1-10) having floating seal (includes 300, Fig. 8) that includes a vent hole (vent 316 shown in the right portion of Fig. 8, col. 6, lines 43-47) in communication with the second pressure region (Fig. 8).  A second sealing member (inside diameter seal 316, col. 6, lines 28-31, Fig. 8) is sealingly engaged with the first plate (annular base plate 300, col. 6, line 9) at a location radially inwardly relative to the vent hole (vent 316).
  	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a vent hole in communication with the second pressure region and where the second sealing member is sealingly engaged with the first plate at a location radially inwardly relative to the vent hole as taught by ANDERSON and incorporate this feature/positional feature into HEIDECKER’s scroll compressor for the benefit of providing the capability to prevent an excessive buildup of pressure around the seals that can otherwise damage the seals during scroll compressor operation which would render the seals inoperative as expressly described by ANDERSON (col. 6, lines 43-47).    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON.
	In reference to Claim 12, the embodiment of Fig. 4 of ANDERSON does not teach a vent hole.  In Fig. 8 of ANDERSON, however, is a scroll compressor (title, Abstract, Figs. 1-10) having floating seal (includes 300, Fig. 8) that includes a vent hole (vent 316 shown in the right portion of Fig. 8, col. 6, lines 43-47) in communication with the second pressure region (Fig. 8).  A second sealing member (inside diameter seal 316, col. 6, lines 28-31, Fig. 8) is sealingly engaged with the first plate (annular base plate 300, col. 6, line 9) at a location radially inwardly relative to the vent hole (vent 316).
  	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a vent hole in communication with the second pressure region and where the second sealing member is sealingly engaged with the first plate at a location radially inwardly relative to the vent hole as taught by ANDERSON and incorporate this feature/positional feature into the scroll compressor of the embodiment of Fig. 4 of ANDERSON’s scroll compressor for the benefit of providing the capability to prevent an excessive buildup of pressure around the seals that can otherwise damage the seals during scroll compressor operation which would render the seals inoperative as expressly described by ANDERSON (col. 6, lines 43-47).    

Response to Arguments 
Applicants assert in the reply filed on June 13, 2022 that the amended limitations to independent Claims 1 and 8 are not disclosed by either HEIDECKER (US9121276) or ANDERSON (US Re. 35,216) (pp. 6-8 of Applicants’ reply).  

With regard to HEIDECKER the Examiner still interprets HEIDECKER to disclose the amended limitation now recited in Claim 1 (i.e. the first sealing member (104, PRIOR ART Fig. 2 of HEIDECKER) is also sealingly engaged with a surface of the annular recess (the space that fits floating assembly 78, PRIOR ART Fig. 1 of HEIDECKER) of the first end plate at location Z in Examiner’s ANNOTATED PRIOR ART Fig. 1 of HEIDECKER as is shown above; Applicants’ argument asserts that “Hiedecker does not disclose the seal (94) being sealing engaged with the seal (104)” (first three lines on p. 7 of Applicants’ reply) which is not what the amendment to Claim 1 recites making Applicants’ assertion moot), however, HEIDECKER does not disclose the amended limitation recited in Claim 8 of “the second sealing member extends from the first sealing member in an axial direction” (i.e., the second sealing member (94, PRIOR ART Fig. 2 of HEIDECKER) does not/cannot extend from the first sealing member (104) in an axial direction in HEIDECKER which is the up and down direction in PRIOR ART Fig. 2 of HEIDECKER).  Thus, a prima facie case of anticipation is fulfilled for Claim 1 such that the 35 U.S.C. 102 rejection based on HEIDECKER of Claim 1 is maintained and is described above and the former 35 U.S.C. 102 rejection based on HEIDECKER of Claim 8 is withdrawn. 
	With regard to ANDERSON, Applicants argument about the first sealing member (component D as shown in Examiner’s ANNOTATED Fig. 1 of ANDERSON) not sealingly engaging a surface of the annular recess of the first end plate of scroll (58) because of illustrated gap(s) has been considered and is persuasive (second full paragraph on p. 7 of Applicants’ reply).  Thus, the former 35 U.S.C. 102 rejections of Claims 1 and 8 (paragraph #5 of the Non-Final Rejection having notification date of March 15, 2022) based on ANDERSON are withdrawn.  With further consideration and search of amended Claims 1 and 8, however, each of these amended claims reasonably read on a different embodiment of ANDERSON (the embodiment of Figs. 4-7 of ANDERSON) and these newly applied rejections to Claims 1 and 8 are fully described and cited above.   		

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2006/0233657, US5545019, and US5588819 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday August 8, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746